DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 27 December 2021, the amendments to the claims have been entered into the application.  By this amendment, no claims have been cancelled, claim 33 has been added, and claims 21-33 are currently pending in the application.  The previous rejections have been overcome by the amendment, however, after additional search and/or consideration, the following rejections are presented to address the new claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 21-26 and 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 873,112 issued to Windridge et al (Windridge).
Regarding claim 21, Windridge discloses a rear sight for a firearm (See at least Page 1), the rear sight comprising: a rear sight blade connected to a mounting base, which is configured to be mounted on a top surface of the firearm, wherein the rear sight blade includes a first sighting notch (See at least Figure 9, clearly illustrated); and a second sighting notch provided on a sliding element, the second sighting notch being integrated within the rear sight and configured to translate via linear motion and in a lateral direction perpendicular to a lengthwise direction of the top surface of the firearm so as to move between a first notch position and a second notch position, such that the first sighting notch is an effective sighting notch of the rear sight when the second sighting notch is in the first notch position and such that the second sighting notch is the effective sighting notch of the rear sight when the second sighting notch is in the second notch position (n, See Figures, clearly illustrated, especially Figures 9, 4 ,5 and 7).
Regarding claim 22, Windridge further discloses wherein in the second notch position, the second sighting notch is visible through the first sighting notch, and in the first notch position, the second sighting notch is not visible through the first sighting notch (See Figures 4, 5, 7, and 9, clearly illustrated).
Regarding claim 23, Windridge further discloses wherein the mounting base includes an arm that is movable relative to the top surface of the firearm so that the 
Regarding claim 24, Windridge further discloses wherein and at least one of the mounting base or the rear blade comprises a groove configured to allow the sliding element to slide between the first position and the second position (R, see figures, clearly illustrated).
Regarding claim 25, Windridge further discloses wherein the sliding element includes a first alignment feature and a second alignment feature such that the first alignment feature fixes the sliding element in the first position and the second alignment feature fixes the sliding element in the second position (elements i, See Figures, clearly illustrated).
Regarding claim 26, Windridge further discloses a plunger configured to act on the sliding element (elements i, See Figures, clearly illustrated).
Regarding claim 28, Windridge discloses a method of varying a width of a sighting notch, which comprises a rear sight of a firearm (See at least Page 1), the method comprising: connecting a rear sight blade to a mounting base adapted to be mounted on a top surface of the firearm, the rear sight blade including a first sighting notch (n3, See at least Figure 7, clearly illustrated); and positioning a second sighting notch such that the second sighting notch is provided on a sliding element, the second sighting notch being integrated within the rear sight; and translating via linear motion, in a lateral direction perpendicular to a lengthwise direction of the top surface of the firearm, the second sighting notch between a first notch position and a second notch position, such that the first sighting notch is an effective sighting notch of the rear sight 
Regarding claim 29, Windridge further discloses wherein in the second notch position, the second sighting notch is visible through the first sighting notch, and in the first notch position, the second sighting notch is not visible through the first sighting notch (See Figures 4, 5, 7, and 9, clearly illustrated).
Regarding claim 30, Windridge further discloses moving an arm of the mounting base relative to the top surface of the firearm so that the vertical position of the second sighting notch is varied (See Figures, clearly illustrated).
Regarding claim 31, Windridge further discloses wherein at least one of the mounting base or the rear blade comprises a groove configured to allow the sliding element to slide between the first position and the second position (R, see figures, clearly illustrated).
Regarding claim 32, Windridge further discloses providing a plunger in the rear sight and causing the plunger to act on the sliding element (elements i, See Figures, clearly illustrated).
Regarding claim 33, Windridge further discloses wherein the rear sight blade is provided with a recess having a same depth relative to an upper surface of the rear sight blade as the first sighting notch (See at least Figure 9, clearly illustrated).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Windridge in view of U.S. Pre-Grant Publication 2011/0314721 by Lamb (Lamb).
Regarding claim 27, Windridge does not disclose a tritium lighting element on the rear sight.
Lamb, a related prior art reference, discloses wherein the rear sight blade includes at least one opening configured to receive a tritium lighting element therein (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Windridge with the noted teachings of Lamb. The suggestion/ motivation for doing so would have been to ensure high-visibility gunsights during poor lighting conditions in darkened areas as indicated by Lamb.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641